Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 8, 2019

                                      No. 04-18-00857-CV

                               INTEREST OF B.V., A CHILD,


                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00239
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Irene Rios, Justice
               Liza A. Rodriguez, Justice

        By order dated March 5, 2019, we abated this appeal to the trial court to consider its
discretionary authority to grant appellant’s request for appointed counsel. See In re K.B.B., No.
12-16-00248-CV, 2017 WL 787094, at *3 (Tex. App.—Tyler Mar. 1, 2017, pet. denied) (noting
Texas Family Code “appear[s] to permit, in a private termination suit, permissive appointment of
an attorney ad litem for a parent”); In re B.C.T., No. 11-12-00359-CV, 2013 WL 1932914, at *1
(Tex. App.—Eastland May 9, 2013, pet. denied) (“Although a trial court may appoint an attorney
ad litem to represent an indigent parent in a termination proceeding that is brought by a party
other than a governmental entity, no statutory mandate exists when the suit is brought by a
private party rather than a governmental entity.”); In re D.L.S., No. 02-10-00366-CV, 2011 WL
2989830, at *2 (Tex. App.—Fort Worth July 21, 2011, no pet.) (“Texas Family Code section
107.021(a) provides only for discretionary appointments in private termination suits.”); In re
G.J.P., 314 S.W.3d 217, 222 n.3 (Tex. App.—Texarkana 2010, pet. denied) (“Under present
statutory authority, such an appointment is discretionary under Section 107.021 of the Texas
Family Code.”); In re J.C., 250 S.W.3d at 489 (noting appellate court abated the cause to the trial
court to consider the availability, if any, of discretionary appointment of counsel); see also
Lassiter v. Dep’t of Social Services, 452 U.S. 18, 32 (1981) (leaving the decision whether due
process requires appointment of counsel for indigent parents in termination proceedings to be
decided by the trial court and subject to appellate review). On March 7, 2019, the trial court
signed an order appointing counsel to represent appellant “on the appeal of this case.”

       On July 17, 2019, this court issued its opinion and judgment. On July 22, 2019,
appellant’s appointed attorney filed an expedited motion for clarification of the order appointing
him. The motion noted the right to appointed counsel extends to proceedings in the Texas
Supreme Court. In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). However, counsel was unclear
whether his appointment extended to the filing of a motion for rehearing in this court and a
petition for review in the Texas Supreme Court.

        By order dated July 23, 2019, we abated the appeal to the trial court to clarify whether
counsel’s appointment extended to the filing of a motion for rehearing in this court and a petition
for review in the Texas Supreme Court. On August 6, 2019, a supplemental clerk’s record was
filed containing the trial court’s order finding appellant’s appointed attorney completed all duties
for which he was appointed and discharging him from any further services. It is therefore
ORDERED that this appeal is REINSTATED on the docket of this court. Appellant’s motion for
rehearing, if any, must be filed in this court no later than fifteen days from the date of this order.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court